Page, J. (dissenting):
The relator was originally convicted of the crime of forgery in the third degree. An appeal was taken to this court, and the district attorney then argued that subdivision 4 of the second portion of section 889 of the Penal Law, was enacted by chapter 342 of the Laws of 1912 for the purpose of obviating the construction placed by the courts on section 889 (People v. Brown, 140 App. Div. 591; People ex rel. Isaacson v. Fallon, 202 N. Y. 456), and that this new amendment is a comprehensive definition of the kinds of forgeries which section 889 includes and the purposes or intents with which, and the persons by whom, those forgeries may be committed, and not a statement of additional facts that would constitute the crime. He then argues that the indictment was sufficient to sustain a conviction, even if the crime came within the purview of said subdivision 4 rather than subdivision 1 of the first portion of that section, stating in his brief:
“This indictment alleges that the alteration was made ‘ falsely, unlawfully and corruptly.’ * * * These words suffice to bring the charge directly within the opening paragraph of section 889. The further definition of the corrupt purpose, added in 1912, merely supplements the broad words in the opening paragraph, and demonstrates that the evidence in this case directly proved such a crime as section 889, read in the light of the 1912 amendment, contemplated.”
And, furthermore, he urged upon the court, that “Ho technical objections were taken to the form of the indictment; and it is too late to raise them for the first time on appeal. However *156inartistic it may be, the court can spell out a charge of forgery for altering books, under Penal Law, section 889.”
While this court did not in terms adopt this construction of the statute but held, after reviewing both portions of the section, that as the bookkeeper who made the alteration at the direction of the defendant did so with the consent of a member of the firm, the relator could not be convicted under either portion of the section, on the, ground that “ the conviction of the defendant was without evidence to sustain it.” The judgment was reversed, the defendant discharged, and the indictment dismissed.
Mr. Justice Clarke concurred on the ground that “ defendant was indicted under one clause of a section of the Penal Law, and the conviction is sought to be sustained under another which is not applicable.” But this was not the grounds of the decision of a majority of the court.
Where a judgment of conviction is reversed, not for any error on the trial nor for any defect in the indictment, but solely on the ground that the evidence did not show the commission of a crime and a new trial is not granted, it is tantamount to an acquittal.
Another indictment has been found charging the defendant with the commission of the same crime — forgery in the third degree. The acts charged in each indictment as constituting the crime were the same. The date of its commission is the same in each indictment. The book altered, the entry erased and the substituted entry are identical. Therefore, the evidence to sustain the two indictments would be the same.
The defendant could not plead former acquittal for the reason that no judgment of acquittal had been entered. Under the provisions of the Constitution of this State (Art. 1, § 6), “No person shall be subject to be twice put in jeopardy for the same offense. ” The Court of Appeals has said: “ If a person accused of crime is placed upon trial therefor upon an indictment duly found and sufficient in form and he pleads thereto and proceeds with the trial, before a jury duly sworn to try the issues so joined, he is placed in jeopardy within the constitutional provisions.” (People ex rel. Stabile v. Warden, etc., 202 N. Y. 138,150.) The question then arises, did the reversal of the *157judgment remove the former jeopardy ? It has been held to have this effect when the reversal is on the ground of a faulty indictment, for the reason that a person is not in jeopardy from an insufficient indictment, also where the crime charged is one and the conviction was for another or different crime, because his trial was not for the offense charged. Also, where a new trial is granted, not because he is not put in second jeopardy for the same offense, but for the reason that he having demanded a reversal and a new trial, has waived his constitutional privilege. Therefore, in this case had a new trial been granted the defendant would have waived his right to claim former jeopardy on the second trial, but a new trial was not granted; therefore, the privilege was not waived. The defendant did not waive his constitutional immunity of jeopardy from a second indictment for the first offense.
As I have before stated, because of the fact that there was no judgment of acquittal entered a plea of former acquittal could not be made. But this does not deprive the defendant of the power to claim his constitutional privilege. Habeas corpus has been held to be the proper remedy under such circumstances. (People ex rel. Stabile v. Warden, etc., supra; People v. Goldfarb, 152 App. Div. 870, 874.) The court had no power on the return of the writ to dismiss the indictment. The office of a writ of habeas corpus is to inquire into the detention. The order should have provided that the writ was sustained and the relator discharged.
The order should be so modified, and as modified affirmed.
Smith, J., concurred.
Order reversed and writ dismissed. Order to be settled on notice.